Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 6 - delete the list formatting “1.” in front of “a flexible layer (30)”
Claim 1 line 13 – removed bold formatting from “characterized in that”
Claim 1 lines 18 and 19 – amended “the analyzing volume (500)” to “the sample analyzing volume (500)”
Claim 4 line 3 – amended “the backside of the flexible layer” to “a backside of the flexible layer”
Claim 12 line 5 – amended “from only one of the fluid reservoirs” to “from only a single fluid reservoir”
Claim 13 lines 2 and 4 – amended “the analyzing volume (500)” to “the sample analyzing volume (500)”
Claim 15  line 2 – amended “the analyzing volume (500)” to “the sample analyzing volume (500)”
Claim 15 line 5 – amended “the barrier 240” to “the barrier (240)”
Claim 15 line 5 – amended “a height of about 200 microns relative to surface h1 of” to “a height of about 200 microns (h3) relative to a surface of”
Claim 15 line 6 – amended “the sample volume (500)” to “the sample analyzing volume (500)”
Claim 16 lines 1-2 – amended “the sample analyzing chamber (500)” to “a sample analyzing volume (500)”
Claim 16 line 2 – amended “the cavity (240) a depth” to “a cavity has a depth”
Claim 16 line 2 – amended “the barrier (240) a depth” to “a barrier (240) has a depth”
Claim 16 line 3 – amended “the biological specimen a height” to “a biological specimen has a height”
Claim 17 line 4 – amended “the ridged layer (40)” to “the rigid layer (40)”

Reponse to arguments.
Claim 15 was amended above in light of paragraph 62 of the specification that discloses “the barrier 240 may have a height h3 of about 200 microns” and further supported by Fig. 12C that shows h3 is the height of barrier 240.

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, an independent claim, is allowed because the closest prior art Zhou et al (US20120128549A1 published 05/24/2012), Hung et al (US20090023608A1 published 01/22/2009), Brennen et al (US20030224531A1 published 12/04/2003), and Webster et al (US20040063217A1 published 04/01/2004) do not teach the limitation, neither individually nor combined, “wherein the straight trench (220) comprises two parallel straight trenches (220) disposed on two sides of the sample analyzing volume (500)”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797